Citation Nr: 0812963	
Decision Date: 04/18/08    Archive Date: 05/01/08

DOCKET NO.  07-20 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for malaria.

2.  Entitlement to service connection for hypertension 
(claimed as high blood pressure). 

3.  Entitlement to service connection for bilateral hearing 
loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
("BVA" or "Board") on appeal from a November 2006 rating 
decision of the Department of Veterans Affairs ("VA") 
Regional Office ("RO") in Nashville, Tennessee in which the 
RO denied the benefits sought on appeal. See also January 
2007 rating decision (RO confirmed denial of service 
connection for the appellant's claims).  The appellant, who 
had active service from September 1941 to October 1945, 
appealed that decision to the BVA.  Thereafter, the RO 
referred the case to the Board for appellate review.    
 
The appellant testified at a hearing before the undersigned 
Veterans Law Judge in March 2008.  At that time, the 
appellant's motion to advance his case on the Board's docket 
was granted. See 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. 
§ 20.900(c) (2007); see also Board's ruling sheet dated in 
April 2008. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The record on appeal does not reflect that the appellant 
has a current diagnosis of malaria or a diagnosis of a 
medical disorder associated with residuals of malaria. 

3.  Hypertension was not manifested during service or within 
one year of separation from service, and is not shown to be 
otherwise related to military service.

4.  Bilateral hearing loss was not manifested during service 
or within one year of separation from service, and is not 
shown to be causally or etiologically related to service.


CONCLUSIONS OF LAW

1.  Residuals of malaria were not incurred in or aggravated 
by active service, and may not be presumed to have been so 
incurred. 38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.307, 3.309 (2007).

2.  Hypertension was not incurred in or aggravated by active 
service, and may not be presumed to have been so incurred or 
aggravated. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309 (2007).

3.  Bilateral hearing loss was not incurred in or aggravated 
by active service, and may not be presumed to have been so 
incurred or aggravated. 38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  The Veterans Claims Assistance Act

With respect to the appellant's claims of entitlement to 
service connection for 
(1) malaria, (2) hypertension and (3) bilateral hearing loss, 
VA has met all statutory and regulatory notice and duty to 
assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2007).



Prior to the adjudication of the appellant's claim, a letter 
dated in September 2006 fully satisfied the duty to notify 
provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
appellant was aware that it was ultimately his responsibility 
to give VA any evidence pertaining to his claims.  The 
September 2006 letter informed the appellant that additional 
information or evidence was needed to support his service 
connection claims; and asked the appellant to send the 
information to VA. Pelegrini v. Principi, 18 Vet. App. 112 
(2004)[Pelegrini II].  

The appellant's available service medical records and VA 
treatment records have been obtained, to the extent possible. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this regard, the 
Board observes that the appellant's service file contains 
only two pages of information.  The remainder of the 
appellant's service records have been presumed destroyed. See 
July 2006 letter from the National Personnel Records Center.  
When service medical records are presumed destroyed, VA is 
obligated to search for alternative forms of medical records. 
Cuevas v. Principi, 3 Vet. App. 542 (1992).  The United 
States Court of Appeals for Veterans Claims (the "Court") 
has held that in cases where a veteran's service medical 
records are unavailable, through no fault of the veteran, 
there is a "heightened duty" to assist the veteran in the 
development of the case. See generally McCormick v. Gober, 
14 Vet. App. 39 (2000); O'Hare v. Derwinski, 1 Vet. App. 365 
(1991).  

In this case, the RO requested the appellant's service 
medical records from the National Personnel Records Center 
("NPRC") in St. Louis, Missouri in September 2006.  In 
October 2006, NPRC informed the RO that the appellant's 
records were not on file at NPRC and were presumed to have 
been destroyed by a fire that took place at the NPRC 
Headquarters in July 1973.  NPRC indicated in its reply that 
it was enclosing information obtained through alternative 
record sources (to include SGO's and hospital admission 
information) to assist the RO in adjudicating the appellant's 
claims. See request for information.  Thus, while attempts to 
obtain the appellant's actual service medical records have 
been unsuccessful, certain evidence available via a check of 
alternative sources has already been associated with the 
claims file.  As such, the Board finds that VA has fulfilled 
its heightened duty to assist the appellant in development of 
his claim in this regard. 

In addition to the foregoing, the Board observes that the 
appellant was afforded a VA audiological examination in 
November 2006 in connection with his bilateral hearing loss 
claim. 38 C.F.R. § 3.159(c)(4).  However, the appellant was 
not afforded VA examinations in connection with his other 
claims.  The Board finds that the RO was correct in 
determining that VA examinations were not necessary in 
regards to the appellant's claims of entitlement to service 
connection for malaria and hypertension in light of (1) the 
fact that the claims file does not contain any medical 
evidence indicating that the appellant currently has malaria 
or residuals of malaria that he allegedly contracted in 
service and (2) the lack of competent objective evidence 
indicating that the appellant developed hypertension in 
service.  As such, VA examinations in regards to those claims 
are not presently warranted since any medical opinions 
obtained via these examinations would be entirely speculative 
in nature.

Lastly, the Board notes for the record that the RO provided 
the appellant with an explanation of disability ratings and 
effective dates in its September 2006 VCAA notice. See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Regardless, since the Board concludes below that the 
preponderance of the evidence is against the appellant's 
claims, any questions as to the appropriate disability rating 
or effective date to be assigned to those claims are rendered 
moot, and no further notice is needed. Id.  

B.  Law and Analysis 

The appellant contends that he is entitled to service 
connection for malaria and  hypertension on the basis that 
while serving in the South Pacific during World War II, he 
was hospitalized and received medical treatment for these 
conditions. See September 2006 statement in support of claim.  
In addition, he requests service connection for bilateral 
hearing loss on the basis that he was exposed to acoustic 
noise trauma during World War II. Id.  While viewing the 
evidence in the light most favorable to the appellant in this 
case, the Board finds that the more persuasive and credible 
evidence does not support the appellant's claims of 
entitlement to service connection; and therefore 
unfortunately concludes that this appeal must be denied. 

Applicable law provides that service connection will be 
granted if it is shown that a veteran has a disability 
resulting from an injury or disease contracted in the line of 
duty or for aggravation of a pre-existing injury or disease. 
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2007).  Service connection may also be granted for certain 
chronic diseases and tropical diseases (such as malaria, 
sensorineural hearing loss and hypertension) when such 
disease is manifested to a compensable degree within one year 
of separation from service. 38 U.S.C.A. § 1137; 38 C.F.R. § 
3.307, 3.309.  In addition, service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that a disease was incurred in service. 38 C.F.R. § 3.303(d).  
Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony, 
of an in-service incurrence or aggravation of an injury or 
disease and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury. Pond 
v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. 
App. 498 (1995).  

The Board observes that for injuries alleged to have been 
incurred in combat, 
38 U.S.C.A. § 1154(b) provides a relaxed evidentiary standard 
of proof regarding events that occurred during combat. See 
Collette v. Brown, 82 F. 3d 389 (1996).  Specifically, 
satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service even though there is no official record of such 
incurrence or aggravation. 
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  However, the 
reduced evidentiary burden only applies to the question of 
service incurrence, and not to the question of either the 
existence of a current disability or nexus between that 
disability and service, both of which generally require 
competent medical evidence. See generally, Brock v. Brown, 
supra; Libertine v. Brown, 9 Vet. App. 521 (1996); Beausoleil 
v. Brown, 8 Vet. App. 459, 464 (1996).  In addition, VA 
regulations provide that in each case where a veteran is 
seeking service connection for a disability, due 
consideration is also supposed to be given to the places, 
types, and circumstances of such veteran's service as shown 
by such veteran's service record, the official history of 
each organization in which such veteran served, such 
veteran's medical records, and all pertinent medial and lay 
evidence. See 38 U.S.C.A. § 1154(a).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event; or whether a preponderance of the evidence is against 
a claim, in which case the claim is denied. Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).
  
        1.  Claim of entitlement to service connection for 
malaria

In regards to his claim of entitlement to service connection 
for malaria, the appellant testified that he contracted 
malaria twice while in service; and that he had to be 
hospitalized for treatment during service on both occasions. 
See March 2008 BVA hearing transcript, pgs. 4-7.  As 
discussed above, the majority of the appellant's service 
medical records are not contained in the claims file and have 
been presumed to be destroyed by a fire that took place at 
the NPRC Headquarters in July 1973. See Introduction above.  
The appellant's available service medical records and unit 
morning reports reveal that the appellant was hospitalized 
for approximately 25 days (from May 11, 1944 to June 5, 1944) 
while in service.  However, these records do not indicate the 
reason for the appellant's hospitalization or that he was in 
fact diagnosed and/or treated for malaria during this period 
of time.    

The appellant does not dispute that his available service 
medical records do not corroborate his claim.  He essentially 
argues, however, that the service records would support his 
claim if they were available; and that his claim should not 
be denied based upon his inability to met the second element 
of the service connection test (evidence of an in-service 
incurrence or aggravation of an injury or disease) in light 
of the fact that his service records were destroyed through 
no fault of his own. See December 2006 statement in support 
of claim.  In addition, the appellant's representative has 
argued that VA should essentially concede that the appellant 
more likely than not contracted malaria in service on the 
basis that there were a lot of cases of malaria in the South 
Pacific during World War II. March 2008 BVA hearing, p. 3.  

While the loss of the appellant's service medical records 
through no fault of the appellant does raise VA's burden to 
assist the appellant in the development of his claim, it does 
not shift the burden to VA to disprove the claim as requested 
by the appellant. Appellant's December 2006 statement in 
support of claim.  Case law on this issue provides that the 
legal evidentiary standard is not lowered for proving a claim 
for service connection in these situations, but rather the 
Board's obligation to evaluate and discuss in its decision 
all of the evidence that may be favorable to the claimant is 
increased. See Russo v. Brown, 9 Vet. App. 46 (1996).  
Moreover, there is no presumption, either in favor of the 
claimant or against VA, arising from missing records. See 
Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (the 
Court declined to apply an "adverse presumption" where 
records have been lost or destroyed while in Government 
control which would have required VA to disprove a claimant's 
allegation of injury or disease in service in these 
particular cases).

However, in terms of the representative's argument regarding 
the prevalence of malaria in the South Pacific during the 
appellant's period of service, the Board finds it conceivable 
that the appellant contracted the condition of malaria while 
serving in New Zealand in May 1944 and June 1944 since his 
available service records reveal that he was hospitalized for 
some medical disorder during this period of time and that his 
treatment lasted approximately 25 days.  Regardless, even if 
the Board assumes for the sake of argument in this case that 
the appellant contracted malaria while in service, service 
connection in this case cannot be granted since there is no 
medical evidence of record indicating that the appellant has 
been currently diagnosed with malaria or with any medical 
disorder associated with residuals of malaria. See VA medical 
records dated from January 2001 to August 2006; March 2008 
BVA hearing transcript, p. 6 (appellant testified that he did 
not think that he had any reoccurrences of malaria since 
separating from service).  A review of the post-service 
medical records contained in the claims file reveals that the 
only reference to malaria in those records was made in terms 
of the appellant's prior medical history. See July 2006 VA 
medical records.  Additionally, chest x-rays taken of the 
appellant in January 2001 revealed that he had mild to 
moderate changes of emphysema. See January 2001 VA medical 
records.  Otherwise, his chest was found to be normal. Id.  
  
As set forth above, one of the elements necessary for service 
connection is medical evidence of a current disability.  The 
Court has held that there can be no valid claim without proof 
of a present disability. Brammer v. Derwinski, 3 Vet. App. 
223 (1992); Rabideau  v. Derwinski, 2 Vet. App. 141 (1992).  
The existence of a current disability is the cornerstone of a 
claim for VA disability benefits. See Degmetich v. Brown, 104 
F. 3d 1328 (Fed. Cir. 1997).  In the absence of competent 
medical evidence showing that the appellant presently has 
malaria or a disorder that has been associated by a medical 
professional with the residuals of malaria, there is no basis 
for the granting of direct service connection for this 
condition.  In light of the lack of medical evidence 
indicating that the appellant was diagnosed with malaria 
within one year of separation from service, service 
connection on a presumptive basis for tropical conditions is 
also not available.  Therefore, service connection for 
malaria must be denied. 

        2.  Claim of entitlement to service connection for 
hypertension

In this case, the appellant asserts that he began having 
problems with high blood pressure prior to being diagnosed 
with malaria in service; and that he was treated for 
hypertension while hospitalized in service. September 2006 
statement in support; March 2008 BVA hearing transcript, pgs. 
7-8.  VA medical records contained in the claims file reveal 
that the appellant has a current diagnosis of hypertension, 
thereby meeting the first element of the service connection 
test. See July 2006 VA medical records.  Unfortunately, 
however, the appellant's service medical records have been 
presumably destroyed and are not available to assist in 
supporting the appellant's claim.  As such, the Board has 
considered all of the other evidence contained in the claims 
file to see if it supports the appellant's assertion that he 
developed hypertension while in service.  



A review of the appellant's available service medical records 
and unit morning reports reveal that he was hospitalized for 
approximately 25 days during May 1944 and June 1944.  
Although the Board assumed for the sake of argument above 
that the appellant's hospitalization may have been related to 
the contraction of malaria due to the prevalence of this 
illness in the South Pacific during World War II and the fact 
that the appellant was hospitalized for a significant period 
of time in New Zealand (a factor indicative of a serious 
illness), such an assumption is not warranted for the 
disorder of hypertension.  In this regard, the Board observes 
that subsequent to his hospitalization, the appellant was 
discharged to duty in June 1944 where he remained until 
October 1945. See DD Form 214.  It seems logical to the Board 
that if the appellant had been specifically diagnosed and 
treated for high blood pressure while hospitalized for a 
period of 25 days that he would have required follow-up 
treatment or monitoring for this condition throughout the 
remainder of his period of service and subsequent to his 
discharge from service.  However, the appellant testified 
that he did not start receiving treatment or medication for 
his hypertension until approximately 2002, over 50 years 
after he separated from service. See March 2008 BVA hearing 
transcript, pgs. 7-9.     

In light of the lack of continuity of symptomatology 
regarding the appellant's hypertension from the time period 
surrounding his discharge from service until approximately 
2002, the Board cannot find that the second element of the 
service connection test has been met in this case.  In 
addition, the claims file lacks a medical nexus opinion 
between the appellant's currently diagnosed hypertension and 
his period of service.  Even if such an opinion were 
associated with the claims file, the Board would 
unfortunately find it to be speculative in nature and of 
little probative value in light of the lack of evidence 
corroborating the appellant's assertion that he had high 
blood pressure in service.  To the extent that the appellant 
offers his own opinion that his currently diagnosed 
hypertension began during his period of service, the Board 
finds his opinion to be unpersuasive since the evidence has 
not shown that he is qualified to offer an opinion that 
requires medical knowledge, such as a diagnosis of 
hypertension in service or a medical opinion as to the cause 
of his hypertension. Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  Therefore, the appellant's claim of entitlement 
to service connection for hypertension must be denied on both 
a direct and presumptive basis.  

3.	 Claim of entitlement to service connection for 
bilateral hearing loss

Lastly, the appellant requests service connection for 
bilateral hearing loss he contends may have developed as a 
result of acoustic trauma during service. March 2008 BVA 
hearing transcript, pgs. 10-11.  In this regard, the 
appellant testified that he noticed that his hearing worsened 
during the 1950's and early 1960's. Id.  He indicated that he 
was not exposed to excessive noise subsequent to his 
separation from service. Id., p. 11.  

As discussed above, generally to prove service connection, 
the record must contain: (1) medical evidence of a current 
disability, (2) medical evidence, or in certain 
circumstances, lay testimony, of an in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus or relationship between the current disability and 
the in-service disease or injury. Pond v. West, 12 Vet. App. 
341, 346 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).  In 
cases involving claims of entitlement to service connection 
for hearing loss, the Court has held that the absence of 
evidence of a hearing loss disability in service is not fatal 
to a veteran's claim. See Ledford v. Derwinski, 3 Vet. App. 
87, 89 (1992).  The Court has also held that evidence of a 
current hearing loss disability and a medically sound basis 
for attributing such disability to service may serve as a 
basis for a grant of service connection. See Hensley v. 
Brown, 5 Vet. App. 155 (1993).

For the purposes of applying the laws administered by the VA, 
impaired hearing is considered a disability when a veteran's 
auditory thresholds (puretone decibel loss) in one of the 
frequencies 500, 1000, 2000, 3000, and 4000-Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the above-mentioned frequencies are 26 
decibels or greater.  Impaired hearing for VA purposes may 
also be found when a veteran's speech recognition scores, 
using the Maryland CNC Test, are less than 94 percent. See 38 
C.F.R. § 3.385. 



In this case, the evidence shows the appellant has bilateral 
hearing loss that constitutes a current disability for VA 
purposes. See November 2006 VA examination report.  In 
addition, the appellant's service personnel separation report 
reveals that his military occupation specialty was an 
artillery mechanic. See DD Form 214.  Given the nature of the 
appellant's service duties as an artillery mechanic, the RO 
essentially conceded that the appellant was exposed to 
acoustic trauma during service. See November 2006 rating 
decision, p. 3.  The Board finds the RO's determination to be 
correct in light of the fact that in each case where a 
veteran is seeking service connection for a disability, due 
consideration is supposed to be given to the places, types, 
and circumstances of such veteran's service as shown by such 
veteran's service record, the official history of each 
organization in which such veteran served, such veteran's 
medical records, and all pertinent medial and lay evidence. 
See 38 C.F.R. § 3.303.  Applying this general rule to the 
facts of this claim, the Board finds that the appellant is 
entitled to an acknowledgement that he was exposed to 
acoustic noise trauma.  As such, the first and second 
elements of the service connection test have been met in 
regards to this claim.  Therefore, the sole question 
remaining for the Board to answer is whether the last element 
of the service connection test (medical evidence of a nexus 
between the current disability and the in-service disease or 
injury) has been fulfilled.   
  
Unfortunately, a review of the post-service medical records 
contained in the claims file fails to reveal medical evidence 
other than a history of hearing loss or medical nexus 
opinions supportive of the appellant's claim. VA medical 
records dated from January 2001 to August 2006.  In light of 
the lack of medical evidence addressing the question of 
whether the appellant's exposure to acoustic trauma in 
service is related to his present hearing loss, the RO 
afforded the appellant a VA audiological examination that was 
performed in November 2006.  At that time, a VA audiologist 
reviewed the appellant's claims file and medical records and 
performed an audiological examination.  Thereafter, the 
audiologist essentially opined that the appellant's bilateral 
hearing loss was not as least as likely as not related to the 
events in service.  In doing so, the audiologist acknowledged 
the lack of available service medical records and noted the 
absence of medical evidence dated prior to 2001 that showed 
the appellant experienced hearing loss. November 2006 VA 
examination report, p. 2.  The audiologist noted that the 
appellant did not request service connection for hearing loss 
until 60 years after he separated from service; and that 
numerous other factors (such as heredity, disease processes, 
etc . . . ) could have affected the appellant's hearing 
during that period of time. Id.  As such, he stated that it 
was impossible to determine without resorting to mere 
speculation that the appellant's present hearing loss is 
related to acoustic trauma in service in the absence of 
evidence that would support hearing loss identified closer to 
the appellant's separation from service. Id.   

The Board finds the November 2006 VA examination report to be 
dispositive in this case since it is the only competent 
medical evidence of record addressing the claimed 
relationship between the appellant's current hearing loss and 
his period of service.  The Board observes that there is no 
medical evidence of record contradicting the VA audiologist's 
opinion.  The only other opinion of record associating the 
appellant's hearing loss with his presumed noise exposure in 
service is that of the appellant. See March 2008 BVA hearing 
transcript.  Unfortunately, the appellant's opinion as to the 
cause of his current hearing loss is insufficient evidence to 
rebut the VA medical opinion of record. Espiritu v. 
Derwinski, supra. Therefore, the Board finds the November 
2006 VA medical opinion to be persuasive, credible and 
uncontroverted.  As such, the third element of the service 
connection test not been fulfilled in this case.  Absent such 
evidence, service connection on a direct basis for bilateral 
hearing loss must be denied.  Service connection on a 
presumptive basis is also not warranted since the appellant's 
hearing loss appears to have been diagnosed for the first 
time in 2001, over 50 years after the appellant separated 
from service. 

C.  Conclusion

Therefore, the Board concludes that the preponderance of the 
evidence is against the appellant's claims of entitlement to 
service connection for malaria, hypertension and bilateral 
hearing loss for the reasons discussed above.  In reaching 
this decision, the Board has considered the doctrine of 
reasonable doubt.  However, as the preponderance of the 
evidence is against the appellant's claims, the doctrine is 
not applicable. See Gilbert v. Derwinski, 1 Vet. App. at 55.

ORDER

1.  Service connection for malaria is denied.  

2.  Service connection for hypertension is denied. 

3.  Service connection for bilateral hearing loss is denied.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


